Appellant was convicted in the district court of Limestone county of manslaughter, under an indictment charging murder, and his punishment fixed at two years in the penitentiary.
There are neither bills of exception nor statement of facts in the record. Appellant filed a motion for new trial upon the ground of newly discovered evidence, which motion was controverted by the prosecution and the evidence pro and con seems to have been heard by the learned trial judge, who thereupon made his order overruling said motion. In the absence of some showing that this action of the court below was erroneous, it will be approved.
Finding no error in the record, the judgment will be affirmed.
Affirmed.